Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			    ATTACHMENT TO ADVISORY ACTION
Applicant states that the newly recited a mixture of three block copolymers claim 1 would be supported by Table 1, but the Table 1 lists various commercially available block copolymers, not the recited mixture.  Also, paragraphs [0041] referring to FIG. 2 and [0042] referring to FIG. 3 teach a mixture of two block copolymers, not the three block copolymers and thus the recited a mixture of three block copolymers claim 1 would be New Matter. 
Also, the newly recited a mixture of a generic tri-block copolymer and a generic di-block copolymer of an amended claim 15 was not present in any of the examined claims 15-18 and 22-23.  
Thus, the after final amendment would raise new issues that would require further consideration and search.  As results, the after final amendment will not be entered.
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously cancelled claims (MPEP 714.13).
For applicant’s sake, the examiner adds the following comment.
Although examples 1 and 2 of WO 99/33066 teach a di-block copolymer, WO also teaches “ethylene/butylene block as A block as well as B blocks (i.e., end blocks) of aromatic rings in its backbone structure in the second line from bottom at page 9.  Thus, such tri-block copolymer would meet the newly recited generic tri-block copolymer of claim 15.
compound, a blend or system of compounds or blends which when added to an oil interacts to transform the oil from a liquid state to a gelled state, --- an oil based composition that exhibits a thermos-reversible transition between the free flowing liquid state and the gelled state, a thermos-reversible liquid-gel transition.” in the first paragraph of page 1.  Thus, utilization of a mixture of the di-block copolymer and the tri-block copolymer in WO would be an obvious modification.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Thus, the examiner would need to issue new rejection addressing the New Matter and the newly recited a mixture of a generic tri-block copolymer and a generic di-block copolymer of an amended claim 15 with entry, but such new rejection which would be re-opening of the prosecution would be improper at this time without any examiner’s error.
	Applicant’s assertions as to amended claims denied of the entry would have little probative value and thus the examiner response would not be needed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Feb. 1, 2022                                                   /TAE H YOON/                                                                               Primary Examiner, Art Unit 1762